Citation Nr: 1639763	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as arthritis.

2.  Entitlement to service connection for a left foot disability, to include as secondary to the left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the Army National Guard and had active duty for training (ACDUTRA) from March 1988 to July 1988 and active duty from April 1989 to December 1990.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Veteran testified before a Decision Review Officer (DRO) at the local RO.  A transcript of the hearing is of record.  

On the May 2009 VA Form 9, the Veteran requested a hearing before the Board held at the local RO (i.e., a Travel Board hearing); however, after being notified of the scheduled hearing, she did not report for the hearing, provided no explanation of the failure to report, and did not request postponement of the hearing.  In consideration of the foregoing, the Board finds that the Board hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016). 

In July 2012, the Board dismissed the withdrawn service connection appeals for migraine headaches, depression, and hypertension.  The Board also remanded the service connection appeals for a left knee disorder and left foot disability for issuance of adequate notice addressing secondary service connection and service connection based on ACDUTRA and inactive duty training (INACDUTRA) service periods, service personnel records, verification of the Veteran's dates of ACDUTRA and INACDUTRA service with the Army National Guard from July 1987 to January 1990, additional service treatment records and post-service treatment records, SSA records, a VA examination with a medical opinion, and subsequent readjudication of the appeals.  

Pursuant to the July 2012 Board remand directives, the AOJ sent notice letters in January 2013 and April 2013, which collectively addressed the criteria needed to established for secondary service connection and service connection based on ACDUTRA and INACDUTRA periods.  The AOJ obtained the service personnel records and received verification of the Veteran's dates of ACDUTRA and INACDUTRA service. Requests for additional service treatment records, including treatment records from the Darnall Army Medical Center from 1987 to 1989, yielded negative responses.  The request for SSA records also received a negative response with explanation that a disability claim was never filed.  Additional VA treatment records dated from March 2001 to January 2013, as well as the January 2006 x-ray report for the left foot, were obtained and are now of record.  In September 2013, adequate VA medical opinions based on review of the record were obtained after the Veteran failed to report for the scheduled VA examination.  In September 2013, the AOJ readjudicated the issues on appeal.  In consideration thereof, the Board finds that there has been substantial compliance with the Board's July 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In September 2015, the Board remanded the appeal for clarification from the Veteran regarding whether she wanted to withdraw her appeal and to schedule a VA examination with a medical opinion addressing the question of whether the Veteran has a left knee disability in light of October 2009 x-ray evidence showing no evidence of arthritis and the absence of x-ray evidence supporting the prior diagnoses of left knee arthritis.  Subsequently, the issues on appeal were to be readjudicated.  

Pursuant to the September 2015 Board remand directives, the October 2015 and February 2016 letters sent by the AOJ collectively advised the Veteran of the requirements for withdrawing an appeal and asked her to clarify whether she wanted to withdraw the appeal.  The Veteran did not directly respond to either letter; however, after receiving the October 2015 letter, she contacted her Congressional representative and indicated that she was unsure as to why she received the VA letter because she had no recollection of filing a claim or appeal and wanted an explanation as to why she received the letter.  She also told the Congressional representative that she was unsure of the issues on appeal.  In response to a Congressional inquiry, by way of a November 2015 letter, the AOJ explained to the Congressional representative that the Veteran had appealed the issues of service connection for a left knee disorder and service connection for a left foot disability and had presented hearing testimony in September 2009 in connection with the appeals.  The AOJ also explained that the October 2015 letter asked the Veteran to clarify whether she wanted to withdraw her appeal; however, no response was received and, consequently, the appeal would be returned to the Board for a decision.

In December 2015, VA contacted the Veteran to schedule VA examinations for the claimed left knee disorder and left foot disability.  In response, the Veteran told a patient advocate at the VA that she did not want to report for the scheduled VA examination, and the examination was cancelled.  In April 2016, the issues on appeal were readjudicated.  In consideration of the foregoing, the Board finds that there was substantial compliance with the Board's September 2015 remand directives.  Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 97.


FINDINGS OF FACT

1.  Left knee symptoms of swelling, pain, and stiffness were manifested at service separation and then attributed to a purported diagnosis of left knee arthritis.

2.  X-ray evidence shows no current left knee arthritis.

3.  The Veteran does not have a current left knee disability.

4.  Symptoms of the current left foot metatarsalgia and plantar keratosis had their onset during service and have continued since service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, claimed as arthritis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left foot metatarsalgia and left plantar keratosis are met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the May 2007 and January 2013 notice letters, the AOJ advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, including on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The AOJ also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The AOJ further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  

In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and any timing defect was cured by virtue of issuance of proper notice followed by readjudication of the appeals.  There is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records are incomplete in this case.  When service records are unavailable through no fault of a veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions, and to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met. 

The RO has made reasonable efforts to obtain relevant records and evidence in this case.  The information and evidence that has been associated with the record include the available service treatment records, to include a copy of the July 1990 service physical profile and the December 1990 service separation examination report, post-service private and VA treatment records, the Veteran's written assertions, and the personal hearing testimony before the DRO.  The request for SSA records yielded a negative response.  

The duty to notify the Veteran of the unavailability of the service treatment records records was satisfied by way of the November 2007 and August 2013 letters.  38 C.F.R. § 3.159(e) (2016).  In December 2007, a formal finding on the unavailability of complete service treatment records was made.  Further attempts to obtain the records would be futile.

Although the AOJ attempted to schedule the Veteran for VA examinations in August 2013 and December 2015, the Veteran did not report for the VA examinations and told a VA patient advocate in January 2016 that she did not want to report for a VA examination in connection with the appeals.  Pursuant to 
38 C.F.R. §  3.655, when a claimant fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and fails to provide good cause for the failure to report, the claim shall be rated based on the evidence of record.  See 38 C.F.R. §  3.655 (b).  In this case, the record includes the May 2009 private medical opinion submitted by the Veteran, as well as the September 2013 VA medical opinion, and is sufficient for adjudication of the appeals. 

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  


Service Connection - Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Active military service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101 (21), (24) (West 2014); 38 C.F.R. 
 § 3.6(a), (d) (2016). Presumptive periods for service connection do not apply to ACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA. 38 U.S.C.A. §§ 101 (24), 106, 1131 (West 2014).

The Veteran is currently diagnosed with metatarsalgia and plantar keratosis of the left foot.  Neither left foot diagnosis is a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran has also claimed that she has left knee arthritis.  As explained in greater detail below, although the July 1990 service physical profile and December 1990 service separation examination report noted an in-service diagnosis of left knee arthritis, the x-ray evidence shows no current left knee arthritis, and there is no current left knee diagnosis other than arthralgia.  Thus, although arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a), the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable because the weight of the evidence shows no left knee arthritis diagnosis.  Walker, 708 F.3d at 1331.  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection-Analysis

The Veteran contends that she has a left knee disability and left foot disability due to service.  She asserts that she sustained a left knee injury while running during basic training, was treated for left knee pain during service, and was later diagnosed with left knee arthritis in 1989 while stationed at Fort Hood, Texas.  See May 2007 VA Form 21-4142; December 2007 letter.  The Veteran also contends that she developed the current left foot disability during service or, in the alternative, it was caused or permanently worsened beyond the natural progression by the left knee disorder.  She does not contend, and the evidence does not otherwise indicate, that the left foot disorder was caused or permanently worsened beyond the natural progression by the only disability for which service connection already has been established - i.e., bronchitis. 

After review of the lay and medical evidence of record, the Board finds that left knee symptoms of swelling, pain, and stiffness were manifested during service.  Available service treatment records show that, at the December 1990 service separation examination, the service medical examiner noted that the left knee demonstrated swelling, pain, and stiffness, which was then attributed to a purported diagnosis of left knee arthritis.  The July 1990 service physical profile similarly notes a purported diagnosis of left knee arthritis.   

The weight of the evidence is against a finding that the Veteran has a current left knee disability, to include left knee arthritis.  VA treatment records show that medical providers have attributed complaints of left knee pain to a diagnosis of left knee arthralgia.  Arthralgia is defined as pain in a joint.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003).  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). 

Although a VA physician opined, in a May 2009 letter, that arthritis in the left knee was more likely related to the left knee arthritis recorded in service treatment records, the medical opinion is of no probative value.  The presence of arthritis must be established by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 for degenerative arthritis.  In this case, there is no x-ray evidence to support a diagnosis of left knee arthritis.  The available service treatment records show no x-ray evidence of left knee arthritis, and post-service x-ray evidence dated before and after the May 2009 medical opinion shows a normal left knee.  See January 2006 and October 2009 left knee radiology reports.  Also, the VA treatment records authored by the same VA physician who provided the May 2009 medical opinion only show diagnosis of left knee arthralgia (and generalized myalgia) with no diagnosis of left knee arthritis.  See Dorland's Illustrated Medical Dictionary 
1214 (32nd ed. 2012) (defining myalgia as pain in a muscle or muscles).  Because left knee arthritis (as a chronic disease) would likely be reflected on x-rays of the left knee after service if it actually had been present during service, and the x-ray findings after service show a normal left knee with no evidence of left knee arthritis, the purported diagnosis of left knee arthritis during service and noted in the May 2009 letter is not credible and is of no probative value.   Moreover, the Board notes that, pursuant to the prior Remand, the Veteran was scheduled for an examination to ascertain whether she has a current left knee disability.  However, as the Veteran refused to cooperate by appearing for the examination, the Board must evaluate the claim on the evidence of record which does not establish that she currently has arthritis or any other disability of the left of the knee.    

While the Veteran has complained of pain associated with the left knee, and she is competent to report any symptoms that come to her through the senses, pain is a symptom and not a diagnosed disability.  The Veteran lacks the requisite medical expertise to attribute any left knee symptoms that she experiences to a left knee arthritis diagnosis, and the weight of the lay and medical evidence of record shows no current left knee arthritis or any other left knee disability; therefore, the Veteran's lay opinion is of no probative value.  Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The weight of the evidence shows that there is no underlying pathology to which left knee pain may be attributed.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  See also Sanchez- Benitez, 
13 Vet. App. at 285; dismissed in part and vacated in part on other grounds, Sanchez-Benitez v, 239 F.3d at 1361-62.  Because the weight of the evidence shows no current left knee disability, the service connection appeal for a left knee disorder, including claimed arthritis, must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

While service connection for a left knee disability is not warranted, the evidence is in equipoise on the question of whether the current left foot disability, diagnosed as metatarsalgia and plantar keratosis, had its onset during service and has continued since that time.  At her hearing, the Veteran testified that she experienced left foot pain and had calluses on the bottom of the left foot during service and that the symptoms have continued since service.  Because the hearing testimony is consistent with the December 1990 service separation examination report noting hard skin on the bottom of the left foot, the Veteran is competent to report the symptoms of left foot pain and calluses on the bottom of the left foot during and since service, and there is no evidence that contradicts the Veteran's report of symptoms during and since service, the Board finds the Veteran's competent lay account to be credible and of significant probative value.  The left foot symptoms manifested during service have since been attributed to diagnoses of metatarsalgia and plantar keratosis by VA medical providers.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the left foot disability, diagnosed as left foot metatarsalgia and plantar keratosis, have been met.  38 U.S.C.A. § 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  


ORDER

Service connection for a left knee disorder, claimed as arthritis, is denied.

Service connection for a left foot metatarsalgia and left plantar keratosis is granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


